Title: 52. A Bill concerning Servants, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all white persons, not being citizens of any of the confederating states of America, who shall come into this commonwealth under contract to serve  another in any trade, or occupation, shall be compellable to perform such contract specifically during the term thereof, or during so much of the same as shall not exceed seven years. Infants under the age of fourteen years, brought in under the like contract, entered into with the consent of their father or guardian, shall serve till their age of twenty one years only, or for such shorter term as the said contract shall have fixed.
The said servants shall be provided, by their master, with wholesome and sufficient food, clothing and lodging; and at the end of their service, if they shall not have contracted for any reward, other than transportation, food, clothing and lodging, shall receive from him one new and complete suit of clothing, suited to the season of the year, to wit, a coat, waistcoat, pair of breeches and shoes, two pair of stockings, two shirts, a hat and blanket.
The benefit of the said contract of service shall be assignable by the master to any person to whom the servant shall, in the presence of a Justice of the Peace, freely consent that it shall be assigned, the said Justice attesting such free consent in writing; and shall also pass to the executors, administrators, and legatees of the master.
Any such servant being lazy, disorderly, guilty of misbehaviour to his master or in his master’s family, shall be corrected by stripes on order from the court of the county wherein he resides, or refusing to work shall be compelled thereto in like manner; and moreover shall serve two days for every one he shall have so refused to serve, or shall otherwise have lost without sufficient justification. All necessary expences incurred by any master for apprehending and bringing home any absconding servant shall be repaid by further service after such rates as the court shall direct; unless such servant shall give security, to be approved of by the court, for repayment in money within six months after he shall be free from service, and shall accordingly pay the same.
If any master shall fail in the duties prescribed by this act, or shall be guilty of injurious demeanor towards his servant it shall be redressed on motion by the court of the county wherein the servant resides, by immediate discharge from service, if the injury were gross, or by a specific order for a change in his demeanor, and a discharge from service if such order be disobeyed.
All contracts between master and servant during the time of service shall be void.
